Defendant was convicted on a charge of possessing prohibited liquors, and he appeals.
The evidence in this record has been examined, and we find sufficient facts to authorize a jury in finding the defendant guilty as charged. We further are of the opinion that there is no reversible error in any of the rulings of the court. The judgment of guilt is affirmed.
The sentence as to costs is indefinite, and for that reason the cause is remanded for proper sentence in conformity with section 5291, Code 1923; Collins v. State, 21 Ala. App. 594,110 So. 479.
Affirmed and remanded for proper sentence. *Page 281